Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 118-122, 129, and 137 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 105704354, hereinafter Chen).
Re claim 118, Chen discloses, a photosensitive component, characterized by comprising: at least a photosensitive component (121A); at least a window-form circuit board (122A portion of 12A); and at least a packaging body (11A), wherein the photosensitive component and the window-form circuit board are integrally packaged through the packaging body (par [0155]); wherein the packaging body includes a support portion (grooves of fig 12) and a lens portion (30A), and the exterior of the lens portion is integrally and upwardly extended along the support portion (fig 12); wherein the packaging body form an optical window corresponding to the photosensitive component, and the window-form circuit board includes a circuit board main body (12, figs 10-21) which includes at least one window arranged thereon, and the photosensitive component is arranged in the window (figs 10-21).
Re claim 119, Chen discloses the limitations of claim 118 including wherein the support portion includes a first supporting platform and the lens portion includes a second supporting platform, and the first supporting platform and the second supporting platform form a two-step configuration (pars [0155] and [0159], figs 10-21).
Re claim 120, Chen discloses the limitations of claim 118 including wherein the support portion is configured for installing an optical filter (20) and the lens portion is configured for installing a lens (30, figs 10-21, pars [0142]-[0150]).
Re claim 121, Chen discloses the limitations of claim 119 including wherein the support portion is configured for installing an optical filter (20) and the lens portion is configured for installing a lens (30, figs 10-21, pars [0142]-[0150]).
Re claim 122, Chen discloses the limitations of claim 119 including wherein the optical filter is mounted on the first supporting platform (20, figs 10-21, pars [0142]-[0150]), and the lens is installed on the second supporting platform (30, figs 10-21, pars [0142]-[0150]).
Re claim 129, Chen discloses the limitations of claim 118 including wherein the interior of the lens portion forms a step-shaped configuration (fig 11).
Claim 137 is rejected for the reasons stated in claim 118. The module as claimed would have been anticipated by the component of Chen.

Allowable Subject Matter
Claims 123-128, 130-136 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696